SHIRLEY S. ABRAHAMSON, C.J.
¶ 43. {concurring). I write to discuss Justice Ziegler's concurrence in the present case. The concurrence contains many uncontroversial statements, which all the Justices can support.
¶ 44. We can all agree that a circuit court "has broad inherent authority" to "fairly, efficiently, and *305effectively administer justice."1 We can all agree that in accordance with this authority, a circuit court has discretion to remove jurors who are biased. We can all agree that it is preferable that immediate family members of a presiding circuit court judge not sit on the jury.2 We can all agree that a close relative as a juror is a problem waiting to happen. We can all agree that a circuit court judge should not be ruling on matters affecting members of his or her immediate family.
¶ 45. I do not, however, join Justice Ziegler's concurrence in the present case to "adopt in full" her concurrence in State v. Tody, 2009 WI 31, 316 Wis. 2d 689, 764 N.W.2d 737. The Tody concurrence becomes law today that will govern Tody-like situations in the future when neither party strikes the challenged family-member juror and LindelVs harmless error rule does not apply.
¶ 46. Justice Ziegler's Tody concurrence was flawed in 2009 and remains so today.
¶ 47. In Tody, the presiding judge's mother sat on the jury that convicted the defendant. The Tody lead opinion and Justice Ziegler's concurrence agreed that the conviction had to be reversed because the mother sat on the jury.
¶ 48. The Tody lead opinion explained the flaw in Justice Ziegler's Tody concurrence, which was joined by two other justices, as follows:
[The concurring Justices] reach the same ultimate conclusion that we do, namely that the circuit court *306judge erred in permitting his mother to serve on a jury-in a case in which the judge presided and that the defendant is entitled to a new trial as a result of this error. They do not, however, identify the authority they rely upon in concluding that the circuit court erred or in concluding that the circuit court's error warrants a new trial for the defendant. Their concurrence explains that it would have been within the circuit court judge's discretion to strike his mother as a prospective juror or to recuse himself from the case. But their concurrence does not explain why the circuit court judge not only was permitted but also was required, on pain of reversal by this court, to exercise his discretion in this manner.3
¶ 49. In other words, in joining a decision reversing the conviction, Justice Ziegler's Tody concurrence must have concluded that the circuit court erroneously exercised its discretion by failing to use its discretionary inherent authority to remove the judge's mother. The flaw in the Tody concurrence is that it does not explain the basis for determining that the circuit court erroneously exercised its discretion. As the court of appeals explained in the present case, the Tody concurrence "stopped short of saying that a presiding judge must remove his or her immediate family members sua sponte in every case . . . ."4 The court of appeals determined, however, that "[t]he logic behind the Tody concurrence is in harmony with the proposition that judges must act sua sponte to remove immediate family members from the panel of potential jurors in each case."5
*307¶ 50. In contrast, Justice Ziegler explained her concurrence and vote that a new trial was required in Tody as follows: "I believe the judge should have either stricken his mother from the jury or recused himself from the case. . . . Within their inherent authority, I would merely call upon our judges to select a fair and impartial jury and avoid such foreseeable appellate issues."6 Yet the concurrence declares that the mother is not a biased juror.7
¶ 51. This court cannot find an erroneous exercise of discretion and reverse a circuit court simply because a Justice (or four justices of the supreme court) would have exercised his or her or their discretionary inherent authority differently were he, she, or they sitting on the bench wearing the robe of a circuit court judge.
¶ 52. A circuit court's discretionary decision will be sustained if the circuit court:
(1) examined the relevant facts,
(2) applied a proper standard of law, and
(3) used a demonstrably rational process to reach a conclusion a reasonable circuit court could reach.8
¶ 53. It is unclear from Justice Ziegler's Tody concurrence which of the three grounds for not sustaining a circuit court's discretionary decision applied in Tody.
¶ 54. As to the first ground, the circuit court judge in Tody clearly considered the relevant facts, which were simply that his mother was going to be a juror.
¶ 55. As to the second ground, Justice Ziegler does not explain the proper standard of law the circuit *308court should have applied in Tody in exercising its discretion or the improper standard of law that the circuit court did apply. A circuit court's inherent power to disqualify a juror is a discretionary power that must be exercised within defined parameters.9 The thrust of the Tody concurrence was that the case was not about juror bias, so that area of the law could not provide the parameters.
¶ 56. Perhaps Justice Ziegler's Tody concurrence should be read as reversing the conviction because the circuit court erroneously exercised its discretion by reaching a conclusion that no reasonable circuit court could reach. In other words, Justice Ziegler's Tody concurrence might stand for the proposition that no reasonable circuit court could choose not to invoke its inherent authority to remove the judge's mother from the jury.
¶ 57. Even if this is what was intended by Justice Ziegler's Tody concurrence, the reasoning would circle back to the problem that the concurrence provides no legal standard for a circuit court to apply in exercising its discretion in disqualifying a presiding judge's family-member juror. The concurrence fails to explain why the circuit court was subject to reversal for erroneously exercising its discretionary authority in Tody in not removing the challenged juror.
¶ 58. Justice Ziegler's Tody concurrence apparently stands for the proposition that a circuit court will be reversed when it fails to exercise its "broad inherent powers ... to fairly, efficiently, and effectively adminis*309ter justice;"10 when it does not "make every attempt to avoid foreseeable problems,"11 and when it does not "avoid appellate issues."12 Justice Ziegler's concurrence in the instant case instructs circuit courts in deciding whether to disqualify a judge's family-member juror to give "serious consideration" to "the potential for both foreseeable and unforeseeable problems."13
¶ 59. These concepts are too broad for circuit courts to apply in a meaningful way in determining whether to disqualify a challenged juror. If a circuit court's judgment is to be reversed by an appellate court when the circuit court does not exercise its discretion to remove a juror in a particular case, that reversal must be based on an articulated legal standard governing the circuit court's exercise of discretion. No such articulated legal standard is set forth in Justice Ziegler's concurrences.
¶ 60. Thus, with regard to the third ground, because Justice Ziegler's Tody concurrence does not establish a legal standard for a circuit court to apply, an appellate court cannot determine whether the circuit court used a demonstrably rational process to reach a conclusion a reasonable circuit court could reach.
¶ 61. The confusion engendered by Justice Ziegler's Tody concurrence is clearly on display in the court of appeals' opinion in the present case. The court of appeals struggled to make sense of Justice Ziegler's concurrence when it interpreted the Tody concurrence as ruling that a circuit court should sua sponte disqualify a judge's immediate family members from the *310jury and stated, "We understand the concurrence to have concluded, within the inherent power of the supreme court, that this rule is necessary. . . ,"14 The court of appeals cited Article VII, Section 3 of the Wisconsin Constitution, making it clear that it interpreted Justice Ziegler's concurrence to invoke the supreme court's constitutional superintending authority.
¶ 62. The court of appeals' effort is commendable. One way to make sense of Justice Ziegler's Tody concurrence is to infer that it invoked this court's constitutional superintending and administrative authority to establish a rule or standard governing a circuit court's disqualifying a presiding judge's family-member juror.15 The supreme court's constitutional authority, while not "invoked lightly," is "broad and flexible."16
¶ 63. This court could rely on its superintending authority to create a bright-line rule governing when a circuit court judge should exercise his or her discretion to remove sua sponte a juror who has a familial relationship with the circuit court judge or to recuse himself or herself from presiding over the case. However, Justice Ziegler makes clear that the Tody concurrence did not invoke this court's superintending authority.
¶ 64. Justice Ziegler praises the court of appeals in the present case for relying on her Tody concurrence but shoots down its attempt to make sense of her prior writing. Justice Ziegler's concurrence, ¶ 75.
*311¶ 65. As a result of Justice Ziegler's concurrences, appellate courts are left to wonder, as the court of appeals in the present case wondered, what legal authority they can rely on to review a circuit court if a case like Tody arises in the future.
¶ 66. The instant case does not call for further discussion of Tody-like situations in which the circuit court judge's immediate family member sits on the jury. Nevertheless, Justice Ziegler, joined by three of our colleagues, uses this opportunity to re-open the book and to close it by adopting her Tody concurrence, rather than by taking a different path, which would be more coherent and would provide better guidance to circuit and appellate courts.
¶ 67. One option would be to hold that the legal authority to reverse a circuit court for allowing a judge's immediate family member to sit on the jury can be grounded in the concept of bias, either by the juror or the circuit court judge. If that reasoning commanded a majority of the court, the court could take the additional step and define what categories of family members of the circuit court judge must be excluded from the jury. The parties in the present case recommended the second degree of kinship.17 In contrast, the court of appeals opted to exclude the category "immediate family members," without further definition. Declaring that it was "interstitially applying the underlying rationale of' the Tody concurring opinion,18 the court of appeals held "that presiding judges must sua sponte *312remove their immediate family members from the panel of potential jurors."19
¶ 68. Another option would be for this court to explicitly invoke its superintending and administrative authority to require circuit courts to ensure that members of a specified category of family members of the presiding circuit court judge do not sit on juries. Again, if that reasoning commanded a majority of the court, the court could take the additional step and define what categories of family members of the circuit court judge are excluded from the jury.
¶ 69. Because Justice Ziegler's concurrence in the present case rejected the court of appeals' effort to make sense of her Tody concurrence and again explained that these cases are not about jury or judge bias, Wisconsin circuit and appellate courts will be, I think, left scratching their heads looking for legal principles to apply to the facts presented.
¶ 70. For the reasons set forth, I write separately.
¶ 71. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 State v. Henley, 2010 WI 97, ¶ 73, 328 Wis. 2d 544, 787 N.W.2d 350 (citation omitted).


 State v. Tody, 2009 WI 31, ¶ 4, 316 Wis. 2d 689, 764 N.W.2d 737 (lead op.); Tody, 316 Wis. 2d 689, ¶ 63 (Ziegler, J, concurring).


 Tody, 316 Wis. 2d 689, ¶ 6 (lead op.) (footnotes omitted, emphasis added).


 State v. Sellhausen, 2010 WI App 175, ¶ 12, 330 Wis. 2d 778, 794 N.W.2d 793.


 Id., ¶ 13.


 Tody, 316 Wis. 2d 689, ¶ 67 (Ziegler, J., concurring).


 Id., ¶ 66 (Ziegler, J., concurring).


 Loy v. Bunderson, 107 Wis. 2d 400, 414-15, 320 N.W.2d 175 (1982).


 State v. Crochiere, 2004 WI 78, ¶ 12, 273 Wis. 2d 57, 681 N.W.2d 377 (addressing a circuit court's inherent authority to modify sentences).


 Tody, 316 Wis. 2d 689, ¶ 62 (Ziegler, J., concurring).


 Id., ¶ 64 (Ziegler, J., concurring).


 Id., ¶ 65 (Ziegler, J., concurring).


 Justice Ziegler's concurrence, ¶ 75.


 Sellhausen, 330 Wis. 2d 778, ¶ 22 (emphasis added).


 See Wis. Const, art. VII, § 3 ("The supreme court shall have superintending and administrative authority over all courts.").


 See In re Jerrell C.J., 2005 WI 105, ¶ 41, 283 Wis. 2d 145, 699 N.W.2d 110.


 The court might also be guided by SCR 60.04(4)(e), which requires a judge to recuse himself or herself if a party, lawyer, interested person, or material witness is within the third degree of kinship of the judge or the judge's spouse.


 Sellhausen, 330 Wis. 2d 778, ¶ 23.


 Id., ¶ 14.